Citation Nr: 0920810	
Decision Date: 06/03/09    Archive Date: 06/09/09

DOCKET NO.  04-07 238	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUE

Entitlement to service connection for a seizure disorder, to 
include grand mal epilepsy.


REPRESENTATION

Appellant represented by:	Georgia Department of Veterans 
Services


ATTORNEY FOR THE BOARD

Nathaniel J. Doan, Associate Counsel


INTRODUCTION

The Veteran had active service from September 1960 to March 
1961 while in the Army National Guard, and from September 
1962 to November 1962 in the U.S. Navy.  This matter comes 
before the Board of Veterans' Appeals (Board) on appeal from 
a regional office (RO) rating decision of May 2003.  

The Board remanded the appeal for additional development in 
May 2005.  As discussed below, the Board finds there is 
sufficient evidence on which to grant the claim for service 
connection.


FINDING OF FACT

The Veteran's diagnosis of grand mal epilepsy during service 
represents incurrence of a chronic disability during this 
service.


CONCLUSION OF LAW

As a chronic disability, service connection for the diagnosed 
grand mal epilepsy is warranted.  38 U.S.C.A. § 1131 (West 
2002); 38 C.F.R. § 3.303 (2008).


REASONS AND BASES FOR FINDING AND CONCLUSION

Under the Veterans Claims Assistance Act of 2000 (VCAA), VA 
has a duty to notify the Veteran of any information and 
evidence needed to substantiate and complete a claim.  38 
U.S.C.A. §§ 5102, 5103; 38 C.F.R. § 3.159(b).  Second, VA has 
a duty to assist the Veteran in obtaining evidence necessary 
to substantiate a claim.  38 U.S.C.A. § 5103A; 38 C.F.R. 
§ 3.159(c).  In the instant decision, the Board grants 
service connection for the claim on appeal.  Therefore, no 
additional consideration of the effect of the VCAA on the 
appeal presently before the Board is required.

Service connection for VA compensation purposes will be 
granted for a disability resulting from a disease or injury 
incurred in or aggravated by service.  See 38 U.S.C.A. § 
1131; 38 C.F.R. § 3.303(a).  When considering whether to 
grant service connection for a disability, VA shall consider 
all information and lay and medical evidence of record in a 
case.  See 38 C.F.R. § 3.303(a).  Service connection is 
established by showing that the veteran sustained a service 
injury or disease, that he developed a chronic disability and 
that the service injury or disease proximately resulted in 
the disability.  See, e.g., Hickson v. West, 12 Vet. App. 
247, 253 (1999).  

Chronic diseases are listed in 38 C.F.R. § 3.309(a).  
Although this list is contained in the regulation providing 
service connection for chronic diseases on a presumptive 
basis in certain circumstances, which do not exist in this 
case, (see 38 C.F.R. §§ 3.307, 3.309(a)), the Board finds 
this list probative to the general definition of chronic 
diseases for VA purposes.  Among the diseases listed in 
epilepsies.  

The Veteran contends that he has a seizure disorder 
attributable to service.  At the time of the May 2005 Board 
remand, the claims file contained the Veteran's statements 
and lay statements from others that the Veteran had a seizure 
disorder in service and continued to have seizures.  Private 
medical records dated in October 1965 revealed that the 
Veteran had occasional epileptic seizures for which he took a 
medication.  This record did not indicate when the disability 
began or otherwise discuss etiology of the disability.  There 
were no service treatment records from the period of active 
service from September 1962 to November 1962.  Upon this 
record, the Board remanded for additional development to 
include scheduling the Veteran for a VA examination and to 
seek service treatment records.

Pursuant to the Board remand, the Veteran underwent a 
December 2005 VA examination.  The examiner documented that 
there was no service treatment records documenting a seizure 
disorder.  The Veteran reported present seizures.  The 
examiner found that the history provided by the Veteran was 
very compatible with nocturnal grand mal seizures that were 
first documented while on active duty.

Subsequently, service treatment records were obtained from 
the active period of service from September 1962 to November 
1962.  A November 1962 Report of Board of Medical Survey 
documents that the Veteran developed seizures and was 
subsequently treated for this disability.  The report also 
documents that the Medical Board accepted the Veteran's 
statement that he had no previously history of seizures.  
Diagnosis was grand mal epilepsy.  The Veteran was found to 
be unfit for service on the basis of physical disability.  
Although the Medical Board found that the disability was 
neither incurred in, nor aggravated by, a period of active 
military service, the Medical Board did not provide any basis 
for this finding, as the Veteran had not been found to have 
the disability upon entrance in service and developed the 
first seizure during service.

The Veteran underwent an additional VA examination in 
February 2009.  The examiner summarized the treatment for 
seizures as documented in the newly obtained service 
treatment records and summarized the post-service treatment 
records.  The examiner reported that the Veteran did not 
currently take medications for seizures and did not have 
spells of tongue biting, shaking or incontinence.  The 
Veteran had not taken seizure medications for "over 40 
years."  The examiner found that the Veteran had seizures in 
service but the seizures had subsided and that the Veteran 
stopped taking his medications.  The examiner found that the 
Veteran did not have an active seizure disorder nor take 
medications to prevent seizures.

In a March 2009 letter, the Veteran reported that he no 
longer had seizures but that he had been diagnosed as having 
epilepsy during service.  The Veteran contended, in essence, 
that on this basis service connection should be granted.

After review of the service treatment records, the Board 
agrees.  Although cognizant that the Veteran has provided 
conflicting statements regarding the occurrence of current 
seizures, the question of whether he currently has seizures 
is a question of the appropriate disability rating to be 
assigned.  The record now contains service treatment records 
documenting that the Veteran was treated for epilepsy during 
service and was discharged for this disability.  As noted, 
epilepsies are chronic in nature.  Although the most recent 
evidence of file indicates no "active" seizure disorder, 
the Board highlights, again, that the disability is chronic 
in nature by VA definition and for this reason service 
connection for this disability is warranted.  38 U.S.C.A. § 
1131 (West 2002); 38 C.F.R. § 3.303 (2008).



ORDER

Service connection for a seizure disorder, to include grand 
mal epilepsy, is granted.



____________________________________________
MARK W. GREENSTREET
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


